                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA



Leroy Leftwich, trustee of the statutory               Civ. No. 18-1144 (JNE/BRT)
class of next of kin to Cameron Leftwich,
decedent,

                      Plaintiff,

v.                                                         AMENDED ORDER

County of Dakota et al.,

                     Defendants.


       This matter is before the Court on Plaintiff’s Motion to Amend Scheduling Order

to Extend Time and to Amend Complaint. (Doc. No. 30.) In his motion, Plaintiff requests

that the scheduling order be amended to permit the untimely filing of an amended

complaint adding new alleged customs and practices to support Plaintiff’s constitutional

tort claims. The proposed new claims include four additional customs and practices

against the City of Eagan and two additional customs and practices against the County of

Dakota. (Doc. No. 30-1.) The Court held a hearing on Plaintiff’s motion on January 22,

2019. (Doc. Nos. 40, 53.) At the hearing, Plaintiff requested supplemental briefing, which

was permitted over Defendants’ objections. (Doc. No. 40.) Plaintiff submitted his





       This Amended Order corrects the first sentence of the last paragraph that begins
on page fourteen. It is identical in all other respects to the original Order issued on April
9, 2019. (Doc. No. 80.)
supplemental brief on February 5, 2019,1 and the Defendants responded on February 19.

(Doc. Nos. 45, 46, 54–56.) The Court later permitted Plaintiff to file a reply on February

28, 2019. (Doc. No. 60.)

       Defendants oppose Plaintiff’s motion for lack of good cause because Plaintiff was

not diligent in meeting the October 29, 2018 deadline for amending the pleadings.

Defendants also argue that allowing an untimely amendment would be prejudicial.

       For the reasons stated below, Plaintiff’s motion to amend (Doc. No. 30) is denied.2


1
       Plaintiff was granted leave to file a twenty-page supplemental brief. (Doc. No. 53,
1/22/19 Hearing Transcript (“Hr’g Tr.”) 87.) His supplemental brief was right at twenty
pages, and was accompanied by a twenty-nine-page declaration and over 900 pages of
exhibits.
2
        This case (“Leftwich I”) was filed on April 27, 2018. (Doc. No. 1.) Plaintiff’s
motion to amend was filed on January 2, 2019. (Doc. No. 30.) A hearing was held on
January 22, 2019. (Doc. No. 40.) At the hearing, Plaintiff’s request for supplemental
briefing was granted. All supplemental briefing on Plaintiff’s motion was completed on
February 28, 2019. (Doc. No. 60.) Meanwhile, on February 18, 2019, Plaintiff filed a
related case. See Leftwich v. County of Dakota et al., 19-cv-393 (D. Minn.) (“Leftwich
II”). In Leftwich II, Plaintiff alleges the same new customs and practices that are subject
to this motion to amend in Leftwich I; however, in Leftwich II, Plaintiff adds three
individually named defendants, rewrites his factual allegations, and asserts other
additional claims. (See Leftwich II, Doc. No. 1.) Leftwich II was reassigned to District
Judge Joan N. Ericksen and the undersigned on February 21, 2019. (Leftwich II, Doc. No.
8.) On March 4, 2019, the Defendants in Leftwich II filed a motion to dismiss the new
case. (Leftwich II, Doc. No. 11.) Judge Ericksen referred the motion to dismiss in
Leftwich II to the undersigned for a Report and Recommendation. (Leftwich II, Doc. No.
27.) Plaintiff’s response to Defendants’ motion to dismiss in Leftwich II was filed on
March 25, 2019. (Leftwich II, Doc. No. 30.) Defendants’ reply was filed on April 8, 2019.
(Leftwich II, Doc. No. 32.) A hearing on the motion to dismiss in Leftwich II is set for
April 22, 2019. On March 5, 2019, Plaintiff filed a Motion to Consolidate Cases or in the
Alternative, Motion to Alter/Amend/Supplement Pleadings. (Doc. No. 61.) In that
motion, Plaintiff seeks consolidation of the two cases, and in the alternative, if the Court
believes consolidation is not appropriate, Plaintiff requests that the complaint in Leftwich
II be treated as the amended complaint in Leftwich I. Plaintiff has not withdrawn this
                                                         (Footnote Continued on Next Page)

                                             2
I.     Background

       Plaintiff filed his Complaint on April 27, 2018. (Doc. No. 1.) An Order setting a

Pretrial Conference was issued on May 2, 2018. (Doc. No. 10.)3 Rule 26(f) reports were

filed on May 22, 2018. (Doc. Nos. 21, 22.)4 The parties jointly proposed that motions

seeking to join other parties “must be filed and served by August 27, 2018,” and that

motions seeking to amend the pleadings “must be filed and served by October 29, 2018.”

(See Doc. No. 21 at 8; Doc. No. 22 at 8.) A two-hour Pretrial Conference was held on

May 25, 2018. (Doc. No. 23.) The Pretrial Scheduling Order was entered on May 29,

2018. (Doc. No. 24.) The front page of the Scheduling Order set forth the requirement of

good cause to amend the Scheduling Order. The front page also noted: “this Pretrial

Scheduling Order has been prepared with the input of counsel for the parties and the

parties are required to diligently work to meet the deadlines.” (Id.)




(Footnote Continued From Previous Page)
motion to amend. Plaintiff’s second motion—for consolidation, or in the alternative, to
amend—will be addressed in a subsequent order.
3
      There are two groups of Defendants in this action: The Eagan Defendants (City of
Eagan, Jennifer Wegner, Brian Rundquist, and Brian Renzy) and the County Defendants
(County of Dakota, Caleb Kocher, Kent Themmes, and Cody Swanson). Defendants
answered Plaintiff’s Complaint in this matter on June 28 and July 3, 2018. (Doc. Nos. 26,
27.)
4
        The parties’ 26(f) Reports presented different positions on the limits for written
discovery requests. The Court discussed this dispute at the conference, and set limits
based on the discussion. The undersigned made clear that if there was good cause for
additional requests, the Court would increase the limits. No party sought any amendment
to the Scheduling Order until this motion was filed on January 2, 2019.



                                              3
       The Scheduling Order adopted the amendment deadlines and discovery deadlines

proposed by Plaintiff and Defendants. (Id.)5 Importantly, the amendment deadlines

included a separate provision requiring the parties to “diligently pursue any further

investigation or discovery to meet this deadline.” (Id.)

       NON-DISPOSITIVE MOTION DEADLINES

              1.     Motions seeking to join other parties must be filed and served
                     by August 27, 2018. The parties must diligently pursue any
                     further investigation or discovery to meet this deadline.

              2.     Motions seeking to amend the pleadings must be filed and
                     served by October 29, 2018. The parties must diligently
                     pursue any further investigation or discovery to meet this
                     deadline.

(Doc. No. 24 at 5 (emphasis added).)

       On January 2, 2019—the day fact discovery closed—Plaintiff filed this motion to

amend. Plaintiff’s motion was filed more than two months after the October 29, 2018

deadline expired. Plaintiff seeks to add the following redlined language to his original

Complaint:

       136.   Specifically, the City had several customs and practices that amounted to a

       failure to provide adequate medical and mental health care for individuals taken

       into custody by the City of Eagan, including but not limited to:

5
        The section on discovery limits permitted Plaintiff the opportunity to take up to 15
factual depositions. (Doc. No. 24.) The Scheduling Order also required the parties to
meet and confer about the scheduling of all fact depositions no later than October 15,
2018. (Id.) It is unclear whether the parties’ conference included any discussion of the
fact depositions that Plaintiff later sought in his November 20, 2018 notices. Either way,
this date should have triggered a review of the need for fact depositions prior to the
upcoming October 29, 2018 amendment date.


                                             4
a.    a custom and practice of having officers who did not interview any known
      witnesses complete the Offender Tracking Form, without making any effort
      to obtain any information from the interviewing officers;
b.    a custom and practice of default responding “No” to medical and mental
      health information on the Offender Tracking Form, without reviewing with
      any officers or witnesses such information, when transmitting the form to
      the Dakota County Jail;
c.    a custom and practice of sending the Offender Tracking Form prior to any
      investigation or obtaining any information from known witnesses, and
      nonetheless responding “No” to medical and mental health information,
      rather that “Unknown;”
d.    a custom and practice of withholding medical and mental health
      information from the Dakota County Jail, except, in limited cases,
      providing extremely limited information in a two-line sentence fragments,
      without detail; and
e.    a custom and practice of failing to provide updated or supplemental
      information to the Dakota County Jail, after receiving medical and mental
      health information from witnesses, following reporting “No” that no such
      information had been provided.

And, the County had several customs and practices that amounted to a failure to

provide adequate medical and mental health care for individuals detained in the

Dakota County Jail, including but not limited to:

a.    a custom and practice of only treating an inmate as suicidal if either the
      Offender Tracking Form or the inmate himself explicitly stated that he was
      suicidal, regardless of suicidal ideation;
b.    a custom and practice of entering “No” as a default to all mental health
      screening and assessment questions, unless an inmate voluntarily identified
      a mental health concern;
c.    a custom and practice of failing to provide any medical or mental health
      screening, in particular for suicidal ideation, by any qualified medical or
      mental health professional within the first 48 hours of detention, when
      inmates are most at risk for suicide; and
d.    a custom and practice of failing to provide emergency monitoring or
      response to inmates suffering medical and/or mental distress, once they are
      locked into cells at “lockdown,” for vulnerable inmates, in particular
      suicidal inmates, who whether by physical or vocal limitation are unable to
      get the attention of the on duty unit deputy, who sits in some cases over 50
      feet away from cells and cannot hear inmates in distress.


                                     5
(Doc. No. 30-1, Proposed Am. Compl.)

II.   Analysis

      A.     Standard of Review

      As stated above, Plaintiff did not file his Motion for Leave to File an Amended

Complaint until after the deadline expired. Accordingly, the lenient standard of Federal

Rule of Civil Procedure 15(a) (allowing leave to amend when justice so requires) is

inapplicable. Fed. R. Civ. P. 15(a). Instead, Rule 16(b)(4) governs, and leave to amend

the pleadings shall only be granted when the movant can show good cause. See Fed. R.

Civ. P. 16(b)(4); Target Corp. v. LCH Pavement Consultants, LLC, 960 F. Supp. 2d 999,

1004 (D. Minn. 2013) (“[W]hen a motion to amend is filed after the expiration of the

applicable deadline in the Court’s Scheduling Order, Rule 15(a)’s permissive test no

longer applies, and instead the tougher ‘good cause’ standard applies under Rule

16(b)(4).”); Equal Empl. Opp. Comm. v. Hibbing Taconite, Co., 266 F.R.D. 260, 265 (D.

Minn. 2009) (quoting Alholm v. Am. Steamship Co., 167 F.R.D. 75, 77 (D. Minn. 1996))

(“Where . . . the deadline for the amendment of the pleadings has expired, the propriety

of an extension, so as to allow consideration of a Motion to Amend, ‘is most properly

considered within the framework of Rule 16(b), Federal Rules of Civil Procedure.’”) If

the Court were to apply Rule 15(a) to a motion to amend when the scheduling order

deadline has passed, Rule 16(b)(4) and its good cause requirement would essentially be

read out of the Federal Rules of Civil Procedure. See Scheidecker v. Arvig Enters., 193

F.R.D. 630, 632 n.1 (D. Minn. 2000) (citing In re Milk Products, Antitrust Litig., 195

F.3d 430, 437–38 (8th Cir. 1999)).

                                            6
       “The primary measure of good cause is the movant’s diligence in attempting to

meet the order’s requirements.” Sherman v. Winco Fireworks, Inc., 532 F.3d 709, 716

(8th Cir. 2008). The focus of this “exacting” test is on the diligence with which the

moving party attempted to comply with the scheduling order’s deadlines, not on the

prejudice to the non-moving party. Scheidecker, 193 F.R.D. at 632 n.1; Metro Produce

Distribs., Inc. v. City of Minneapolis, 473 F. Supp. 2d 955, 964 (D. Minn. 2007).

Ultimately, in applying Rule 16(b) to the circumstances presented here, the Court asks

whether the moving party has demonstrated “that the existing schedule cannot reasonably

be met despite the diligence of the party seeking the extension.” Archer Daniels Midland

Co. v. Aon Risk Servs., Inc., 187 F.R.D. 578, 581–82 (D. Minn. 1999) (internal quotation

marks omitted).6


6
       At the January 22, 2019 hearing, Plaintiff opened his argument as follows:

       First and foremost is sort of a predicate question, and there are two ways in
       which the Court can see this issue, whether it is one of mootness and the
       Court does not even need to decide this issue at this point, or whether this
       informs the Court’s decisions. But the issue here is Plaintiffs are seeking to
       amend the complaint solely for the purpose to add additional customs and
       practices. We’re not adding or subtracting defendants. We’re not changing
       any theories of law. We’re simply expanding upon what we’ve already
       identified, and, in particular, by listing additional custom and practices that
       the City and the County had that were - - that came about during the course
       of discovery. The predicate question, of course, is whether an amendment is
       even necessary. . .

(1/22/19 Hr’g Tr. 3–4.) Plaintiff cited Crumpley-Pattersen v. Trinity Lutheran Hospital,
388 F.3d 588 (8th Cir. 2004) for the proposition that “customs and practices don’t even
need to be plead at all so long as you are giving - - you know, the complaint gives
reasonable notice. That’s the predicate issue.” (Id. at 6–7.) Relying on Crumpley, Plaintiff
took the position that his amendment proposals were unnecessary and should be
                                                         (Footnote Continued on Next Page)

                                             7
       B.     Plaintiff’s Lack of Diligence

       Plaintiff argues that he did not have information to form his additional claims prior

to the October 29, 2018 deadline because he only learned of the new customs and

practices through fact depositions that were taken in December.7 Plaintiff, however,

elected to notice the Rule 30(b)(6) depositions on November 15, 2018, and the individual

defendants on November 20, 2018, for dates in December. (Doc. No. 34, Affidavit of

Jeffrey A. Timmerman (“Timmerman Aff.”) ¶¶ 9–11.) In other words, Plaintiff did not

seek to take any fact depositions until weeks after the deadline for amending the



(Footnote Continued From Previous Page)
construed as additional support for his constitutional claim under Section 1983.
Defendants disagreed, arguing that Plaintiff seeks to add new claims, citing to Ulrich v.
Pope County, 715 F.3d 1054 (8th Cir. 2013) for the proposition that the custom and
policy must be identified and linked to the facts in the complaint “such that the Court can
plausibly infer that the policy or custom is a motivating force behind the alleged
constitutional violation.” (1/22/19 Hr’g Tr. 62.) The Court need not determine whether
the new proposed amendments need to be pleaded or are sufficiently plead. The only
issue before the Court is whether Plaintiff has shown good cause to amend the
Scheduling Order pursuant to Rule 16 to add the new custom and policy claims as
proposed.
7
        Defendants disagree that information was not available to Plaintiff prior to the
amendment deadline. For example, Plaintiff seeks to add a claim against the County for
failing to have an inmate’s health assessed by a mental health professional within the first
48 hours of incarceration. (Second Ray Decl. ¶ 18b.) The County produced documents
stating that inmate health is typically assessed by nursing staff within three days of their
incarceration, but inmates who display significant mental health issues during intake are
seen the next day or immediately via on-call medical services. (See Doc. No. 55,
Supplemental Affidavit of Jeffrey A. Timmerman (“Suppl. Timmerman Aff.”) ¶¶ 7–8,
Exs. 1–2.) These documents were produced on August 27, 2018, two months before the
amendment deadline. (See id.) At a minimum, however, Plaintiff had enough information
to approach the Court with a proposed amended schedule if he could not meet the
deadlines imposed for some reason.



                                              8
pleadings had expired. Any delay in scheduling fact depositions was self-imposed by

Plaintiff.

       Plaintiff also takes the position that his late request to amend should be granted

because the deadline for completing discovery in the Scheduling Order was “much longer

than the deadline to amend the pleadings.” (Pl.’s Supp. Br. 10.) Plaintiff’s argument has

no merit. In asserting this position, Plaintiff ignores the unambiguous language in this

Court’s Scheduling Order providing that any discovery needed to meet the amendment

deadlines must be diligently pursued before the deadline expires. The deadline for

amending the pleadings was intentionally set a couple of months before all fact discovery

closed on January 2, 2019, so that discovery could be conducted on any permitted

amended pleadings within the fact discovery period. Plaintiff’s counsel appeared to

recognize this at the hearing. (1/22/19 Hr’g Tr. 29–30.) And even if the depositions

resulted in the discovery of new information, as discussed above, this information was

available to Plaintiff earlier in the litigation. See Aviva Sports, Inc. v. Fingerhut Direct

Mktg., Inc., No. 09-CV-1091, 2010 WL 4193076, at *6–7 (D. Minn. Oct. 7, 2010)) (“[A]

party does not meet the good cause standard under Rule 16(b) if the relevant information

on which it based the amended claim was available to it earlier in the litigation.”). Courts

in other circuits apply a similar standard. See, e.g., Cook v. Howard, 484 Fed. App’x.

805, 818 (4th Cir. Aug. 24, 2012.) (“failure to seek information from any one of these

witnesses at an earlier date meant that they could not pursue any leads those witnesses

provided in time to make a timely amendment. In view of these readily apparent avenues

available to the Appellants and yet left entirely unexplored, they have merely evinced an

                                               9
earlier desire to know something and have not demonstrated they acted—with diligence

or otherwise—in timely pursuing that knowledge.”).

       Plaintiff also contends that his late amendment is justified because the Defendants’

responses to written discovery gave Plaintiff “no reason to believe or even know that

there would be counter-deposition testimony.” (1/22/19 Hr’g Tr. 11.) In his supplemental

brief, Plaintiff states:

       In each case, no indication of the alleged custom and practice had been
       previously disclosed and to the contrary, the discovery produced by the
       Defendants conflicted with the proposed custom and practice claim,
       preventing Plaintiff from reasonably and ethically asserting such a claim,
       without further evidence that he had no reason to believe existed at the
       time, and indeed, based on discovery produced by defendants was lead to
       believe did not exist, prior to the motion to amend deadline in the original
       scheduling order.

(Doc. No. 45, Pl.’s Supp. Br. 4) (emphasis in original). The Court has reviewed

Plaintiff’s briefs, including both affidavits, in addition to relevant case law, and finds

Plaintiff’s argument unpersuasive.

       First, Plaintiff argues that he diligently pursued discovery on all customs and

practices, yet most of his examples point to written policies sought in Rule 34 document

requests. (See id.) Indeed, Plaintiff’s counsel admits the new customs and practices were

“only discoverable by deposition, as they were not written or otherwise disclosed in any

written discovery.” (Doc. No. 31, Declaration of John H. Ray, III (“First Ray Decl.”) ¶ 3;

see also Second Ray Decl. ¶ 39.) Thus, this Court is not persuaded that Defendants

misled Plaintiff about unwritten customs and practices in responding to document

requests.


                                              10
       Second, Plaintiff claims he was misled by Defendants’ answers to Interrogatories

1 and 4. Interrogatory No. 1, to the Eagan Defendants, is set forth below:

       State the basis for any response “no” to the question “Has this arrestee’s friends or
       family members suggested any medical or mental issues (including suicidal
       tendencies)” on the Offender Tracking Form for Cameron Leftwich, dated October
       27, 2016, including but not limited to identifying all interviews, reports, or other
       information relied upon in making the determination, and the person or persons
       who prepared and transmitted the report, including the circumstances surrounding
       its preparation an transmission.

(Doc. No. 35, Affidavit of Daniel P. Kurtz (“Kurtz Aff.”) ¶ 5; Doc. No. 46-23 at 2.) The

Eagan Defendants answered, stating:

        Sergeant Wegner filled out the Offender Tracking Form. She had no knowledge
        that any of Cameron Leftwich’s friends or family members suggested he had any
        mental health concerns.

(See Kurtz Aff. ¶ 5; Doc. No. 46-23 at 2.) Plaintiff argues that the Eagan Defendants

failed to “disclose any information concerning the circumstances around its

transmission.” But the structure of Interrogatory No. 1 could be interpreted to call for

additional information only if the Form had been filled out with knowledge from friends

or family members. If Plaintiff believed that information related to the transmission and

preparation of the Offender Tracking Form was within the scope of Interrogatory No. 1,

and unanswered, he could have requested a complete answer.

       Interrogatory No. 4 asked all Defendants the following:

       Describe in detail all education, courses, training, or certifications You required,
       provided or received related to the Dakota County Jail or the Eagan Police
       Department, or as an officer or employee thereof, including any of Your
       experience, qualification or other knowledge, regarding the identification,
       documentation, communication or reporting of mental health issues, suicidal
       ideation or tendencies, or individuals who pose a risk of harm to themselves. (Doc.
       No. 46-14 at 10; Doc. No. 46-22 at 4.)

                                             11
In their answers, Defendants told Plaintiff that they interpreted Interrogatory No. 4 as

seeking information about all training and education. Defendants timely objected to the

interrogatory’s overbreadth and offered a subset of information. (See Doc. No. 46-14 at

11; Doc. No. 46-22 at 4.) Even if Interrogatory No. 4 could be interpreted to cover all

unwritten customs and practices, Plaintiff did not seek a more complete answer.8

       Plaintiff’s examples do not support a showing of diligence. Indeed, many of

Defendants’ interrogatory answers and objections put Plaintiff on notice—all the way

back to August of 2018—that a full narrative account would not be provided in response

to various interrogatories and that fact depositions were the more appropriate discovery

vehicle for narrative information. (See Doc. No. 46-15 at 9 (“The County Defendants

object . . . inasmuch as it seeks a narrative account of their case and/or information more

properly obtained via deposition discovery.”).) In light of written discovery responses

and objections, Plaintiff was on notice that fact depositions might disclose additional

information long before the October 29, 2018 amendment deadline.

       Finally, Plaintiff argues that diligence is not necessarily required, citing to Portz v.

St. Cloud State Univ., No. CV 16-1115 (JRT/LIB), 2017 WL 3332220, at *3 (D. Minn.

Aug. 4, 2017).9 It may be possible, as Plaintiff suggests, that circumstances in a specific


8
      The Court does not take any position about whether Defendants’ objection would
have been sustained. The point is that Plaintiff was on notice that depositions might be
necessary.

9
       Chief Judge Tunheim, however, found that the moving party in Portz had “shown
sufficient diligence.” Id. at *4.


                                              12
case might justify an extension in the absence of a showing of diligence based on other

facts that establish good cause; however, Plaintiff has presented no other basis for this

Court to find good cause pursuant to Rule 16’s requirements. 10

       “The Court has broad discretion to establish and enforce scheduling deadlines and

should construe and administer Rule 16 to secure the just, speedy, and inexpensive

determination of the action.” Diocese of St. Cloud v. Arrowood Indem. Co., Civil No. 17-

2002 (JRT/LIB), 2019 WL 79003, at *3 (D. Minn. Jan. 2, 2019) (internal quotation

omitted). Adherence to the Scheduling Order in this case is aligned with Rule 1, which

applies to all parties. “Scheduling orders pursuant to Rule 16(b)(1) assure that at some


10
        For example: (1) Plaintiff argues that counsel could not have reasonably reviewed
all the documents that were produced and then prepared for and taken the depositions by
October 29, 2018. (Doc. No. 30, Pl.’s Mot. 3–4.) This excuse does not establish
diligence. The schedule proposed by Plaintiff, and adopted by this Court, contemplated
that documents would be produced during this time period. And, the volume of the
document production was driven by the scope of Plaintiff’s requests. (2) Plaintiff
complains that as of February 5, 2019, Defendants “still have electronic and other
document productions outstanding, and have indicated at least as to electronic discovery,
they are producing 7,000 emails.” (Second Ray Decl. ¶ 8.) This point underscores the
Plaintiff’s lack of diligence. According to Defendants, the County requested that Plaintiff
propose custodians and search terms on July 25, 2018, and Plaintiff did not propose
custodians and search terms until December 28, 2018––after the amendment deadline.
(See Suppl. Timmerman Aff. ¶¶ 2–3.) The County then collected more than 225,000
emails, reviewed approximately 7,000 emails, and produced 49 pages of responsive
documents on February 7, 2019, many of which are duplicative of previously produced
documents. (Id. ¶¶ 4–5.) (3) Plaintiff complains that Defendants’ documents were
produced in individual TIFF files, requiring a lengthy and time-consuming process for
review. (Doc. No. 46, Second Declaration of John H. Ray, III (“Second Ray Decl.”) ¶ 7.)
Apparently, this was the format Plaintiff specifically requested. (Doc. No. 54, Defs.’ Joint
Supp. Br. 8 n.6.) Moreover, if this was not the case, the Scheduling Order provided that
any disputes about the plan and protocol for electronic discovery would be presented to
the Court by July 31, 2018. (Doc. No. 24 at 2.) Plaintiff had every opportunity to seek a
different format for document production.


                                             13
point both the parties and the pleadings will be fixed, by setting a time within which

joinder of parties shall be completed and the pleadings amended.” Rule 16(b), Federal

Rules of Civil Procedure, advisory committee notes—1983 Amendment. Plaintiff

concedes that he sought the schedule adopted by the Court. (1/22/19 Hr’g Tr. 23.) “A

scheduling order is an important tool in controlling litigation. A magistrate judge’s

scheduling order is not a frivolous piece of paper, idly entered, which can be cavalierly

disregarded by counsel without peril. Scheduling orders have become increasingly

critical to the district court’s case management responsibilities because it is well known

that we litigate these days under the burden of heavy caseloads and clogged court

calendars.” Luigino’s, Inc. v. Pezrow Companies, 178 F.R.D. 523, 525 (D. Minn. 1998)

(internal citations and quotations omitted).

       Plaintiff brought this motion to amend two months after the amendment deadline,

and he did not depose a single fact witness until more than a month after the amendment

deadline and at the tail-end of fact discovery. These fact witnesses were not obscure

witnesses or witnesses later disclosed in written discovery; they were the individually-

named parties and City and County 30(b)(6) designees. Plaintiff could have easily heeded

the Court’s Scheduling Order to take any discovery—including fact depositions––needed

in time to meet the motion to amend deadline. Alternately, Plaintiff could have pursued

the allegedly unanswered written discovery before the amendment deadline approached.

Finally, he could have sought to amend the deadlines to allow additional time to take his

fact depositions before the deadline to amend expired. Plaintiff has not established good

cause for amending the Scheduling Order now.

                                               14
                                        ORDER

       Based on the parties’ submissions, and on the file, records, and proceedings

herein, IT IS HEREBY ORDERED that:

       Plaintiff’s Motion to Amend Scheduling Order to Extend Time and to Amend

Complaint (Doc. No. 30) is DENIED.

Date: April 10, 2019.
                                  s/ Becky R. Thorson
                                  BECKY R. THORSON
                                  United States Magistrate Judge




                                           15
